UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7518



EMORY ALVIN MICHAU, JR.,

                                              Plaintiff - Appellant,

          versus


BRUCE   ORR,   Detective,   Charleston   County
Sheriff's Office; JERRY JELLICO, Detective,
Charleston   County   Sheriff's   Office;   MR.
TANNER, Detective, Charleston County Sheriff's
Office; CHARLESTON COUNTY SHERIFF'S DEPART-
MENT; CHARLESTON COUNTY; SERGEANT TAGUE,
Charleston County Sheriff's Office; DETECTIVE
BUHLE, Charleston County Sheriff's Office;
DETECTIVE HALE, Charleston County Sheriff's
Office; DETECTIVE TITTLE, Charleston County
Sheriff's Office,

                                             Defendants - Appellees,

          and


JACK   GUEDALIA,  Magistrate   of  Charleston
County; LEROY LINEN, Magistrate of Charleston
County,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-96-442-2, CA-96-443-2)


Submitted:   April 13, 2000                 Decided:   April 19, 2000
Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emory Alvin Michau, Jr., Appellant Pro Se. John J. Blincow, Jr.,
David Wright Overstreet, HOOD LAW FIRM, Charleston, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Emory Alvin Michau, Jr., appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Michau v. Orr, Nos. CA-96-442-2; CA-96-443-2

(D.S.C. Sept. 29, 1999).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                            AFFIRMED



                                   2